     Case 4:21-cv-00617-P Document 9 Filed 09/07/21            Page 1 of 3 PageID 45



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

LOUIS ANTHONY DAVIS,                       §
         Petitioner,                       §
                                           §
v.                                         §      Civil Action No. 4:21-CV-617-P
                                           §
BILL WAYBOURN, Sheriff,                    §
Tarrant County, Texas,                     §
             Respondent.                   §

                             OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

filed by Petitioner, Louis Anthony Davis, a state pretrial detainee confined in the Tarrant

County jail when the petition was filed, against Bill Waybourn, Sheriff of Tarrant County,

Texas, Respondent. After considering the pleadings and relief sought by Petitioner, the Court

has concluded that the petition should be dismissed as moot.

I. BACKGROUND

       In 2013 Petitioner was indicted in Tarrant County, Texas, Case No. 1313350D, for

murder (Count One), possession of a firearm by a felon (Count Two), and tampering with

evidence (Count Three). Resp’t’s Resp., Ex. 1, ECF No. 8. On October 14, 2015, Petitioner

was found not guilty by reason of insanity on the murder charge, but the trial court took no

action and made no findings as to Counts Two and Three. Id. Exs. 2, 3. On July 30, 2021, the

trial court dismissed Counts Two and Three. Id. Ex. 4. Subsequently, on August 2, 2021,

Petitioner was released to Tarrant County MHMR for court-ordered outpatient treatment and

supervision on the murder charge. Id. Exs. 5, 6. Petitioner has not notified the Court of his
    Case 4:21-cv-00617-P Document 9 Filed 09/07/21                Page 2 of 3 PageID 46



change of address and his current whereabouts are unknown.

       In this petition, Petitioner challenges his pretrial confinement as to Counts Two and

Three in four grounds, alleging (1) collateral estoppel; (2) double jeopardy; (3) harassment

and bad faith prosecution; and (4) inordinate delay. Pet. 5–6, ECF No. 1. He seeks “discharge

from illegal restraints on [his] liberty.” Id. at 7. Respondent asserts that the petition has been

rendered moot by the trial court’s dismissal of the remaining charges and Petitioner’s release

from confinement. Resp’t’s Resp. 5, ECF No. 8.

II. DISCUSSION

       A state pretrial detainee’s suit challenging his confinement is properly brought

pursuant to § 2241. See Dickerson v. Louisiana, 816 F.2d 220, 224 (5th Cir. 1987). Although

an action “is not moot simply because a § 2241 petitioner is no longer in custody,” it is

rendered moot “when the court cannot grant the relief requested by the moving party.”

Salgado v. Fed. Bur. of Prisons, 220 F. App’x 256, 257 (5th Cir. 2007) (citing Bailey v.

Southerland, 821 F.2d 277, 278 (5th Cir. 1987) (finding § 2241 petition moot where prisoner

who asked to be released from confinement was released from confinement)). Because the

charges under Counts Two and Three have been dismissed and Petitioner has been released

from Respondent’s custody, the petition relating to his pretrial confinement has been

rendered moot. Article III of the United States Constitution requires the existence of a case

or controversy through all stages of federal judicial proceedings, including habeas-corpus

actions. Spencer v. Kemna, 523 U.S. 1, 7 (1998).


                                                2
    Case 4:21-cv-00617-P Document 9 Filed 09/07/21         Page 3 of 3 PageID 47



III. CONCLUSION

      For the reasons discussed, the petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 is DISMISSED as moot. A certificate of appealability is DENIED.

      SO ORDERED on this 7th day of September, 2021.




                                           3
